 

Case 2:19-cv-00888-JCC Document 14 Filed 07/08/19 Page 1 of 4

 

FILED

—_— LODGED M Al [

 

 

 

 

RECEIVED
JUL 08 2019
United States District Court ar
Western ie HERES ETE on
BY DEPUTY
Tames. Edwards . .___., ) Case Now: 2:19-Cv-0088-22C
Plaintiff, ) Plaintiff's Reply te Defendant's Motions

) To Diemiss
VV.

Caliber Home Loans, Et. ates
befendant(s),

Plaintiff is @ Pro-Se Prisoner, who was cheated out of a Prime Piece of

hc etl “nasal Nagy

Property, by Fraudulent fAets af the Defendants, and some other Misconduct took
Place. On June 21, 2019, the Plaintiff received the Defendant's Motions to
Dismiss. On June 22, 2019, the Plaintiff was transported ta the Spokane County
Jail and eventually to Oregon Prisons, where he will be for the next 12-18
Months. At this Time the Plsintiff has not received any Discovery from the
Defendant.

In order for the Plaintiff to overcome the Motion for Summary Judgment and
Motion to Dismiss, he will need to Seek out Further Discovery. Under F.R.C.P.
56(d) WHEN FACTS ARE UNAVAILABLE TO THE NONMOVANT. Tf a nonmoavant shows by
affidavit or declaration thet, for snecified reasons, it cannot praesent facts
essential ta justify its opposition, tha court may:

(1) defer considering the motion or deny it; (2) allow time to obtain
affidavits or declarations or to take discovery: or (3) issue any sppropriate
Order.

See the Attached Declaration of Plaintiff. There are Numerous Cases filed
with the United Stetes District Courts that Name Either Caliber Home Loans, Ine,
Wells Fargo N.A., and First Franklin Financial, Coro. as Defendants for simmilar
actions where in some af them the Defendant Caliber Home Loan was named as Co
Defendant's in Civil Cases for Mortgage Freuds, and other Bad Lending Practices.

This Court should aithar Grant the Plaintiff @ Continuance to Conduct
Discovery as the Defendant's have not Pravidad Discovery, or OBeny The
Defendant's Motions as Untimely and allew the Plaintiff his Day in Court, sa

that Ae cen farrat cut any claims that have no marit, and oersue the

Plaintiff's Reply 1

 

 
Case 2:19-cv-00888-JCC Document 14 Filed 07/08/19 Page 2 of 4

Constitutional Violations that de, and allow him to Amend the Civil Complaint.

Signed this 3 day of Dialect _, 2019

 

 

"Declaration of Mailing

» Declare that I have mailed a Copy of Plaintiff's

 

Defendant Hugo Esparza

Defidatafit BatterfebapkAsthtoey

900 King County Adminstration Building
500 Fourth Ave.

Seattle, Washington

98104

Caliber Home Loans, Defendant
Parkins Coie, LLP

505 Howard St. Suite 1000

San Francisco, CA 94105-3204

United States District Court
Western District of Washington

At Seattle
wi; / ivan M. Meleo/ Seek af Court

06.5. rf. ST...
Seattle, Washington Sez0 z

Signed this 9 day ly. » 2019,

Bleintif®

 

Plaintiff's Reply 2

 

 
 

Case 2:19-cv-00888-JCC Document 14 Filed 07/08/19 Page 3 of 4

- Declaration.of....
I, . ...., declare that the following Statements are True and
Baseg/ Upon First Hand Knowledge as Follow:

1. At this time I am unable to Present any Evidence to Counter or Defandant
against the Defendant's Motions for Summary Judgment.

 

2, If this Court Grants a Denial or Continuance under F.R.C.P. 56 (d) I will be
able to overcome the Summary Judgment by presenting evidence via Interrogatories
and Requests for Productions to Defendant against the Motians to Dismiss and
Summary Judgment.

3. I am a Pro-Se Litigant Confined in the Washington State Deparment of
Corrections awaiting Transport to the State of Oregon. I have not been served
with any of the paperwork that the Defendant Produced to the Court as Exhibits
in the King County Superior Court Case.

&, The Defendant's Motion for Summary Judgment brought ta Light some factual
evidence that will Supnort the Fraud, and will allow me to seek out those
allegations through discovery, to meet the elements or amand the complaint to
remove the elements of fraud.

5. Without being able to Conduct Discovery I am in No Position to Defendant
against these Mations to Dismiss and for Summary Judgment, and Discovery has not

been had at this Point. Although Defendant's heave been served with
Interrogatories and Requests for Production of Decuments.

6. I, x jp Zou lo » swear that the sbove statements are true, corract
and based upon first hand personel knowledge.
Signed atten Lola , State of Ye id (hae ows dated:¢ LL lay
2019,

; y Plaintiff

 

Declaration Page 1

 
D — .
FAMES LOWARP Saal

PLOOTC
CO,
“p02?

zc
°o

le

TT es ee

so1u7 3040 001 Wr ABD scares WR cr CSURT

WEsTeeW DIS7RIET 7 LLASTONET OC
Willian M MeGe/
Cleek of (aver
700 Sener 37.
SEANMLE WK. FESO/

Ppt eed

Bebe OE “
obese at Nat tieel othe teas

 

me
st
a
_
c
D
E
5
°
°
Qa
O
O
°°
co
oO
oO
Oo
S
>
?
o
od
